LAND, J.
The appellant filed an opposition to the first provisional account filed by W. L. Young, State Bank Examiner, in the liquidation of the affairs of the Teutonia Bank & Trust Company.
Opponent alleged that said bank, a few days before its failure, collected for his account the sum of $2,100, and held said amount in trust for the opponent, and as a special fund belonging to him. Wherefore the defendant prayed for a judgment ordering that his claim be paid by preference out of the funds for distribution in the hands of the State Bank Examiner. The opposition was dismissed, and the opponent has appealed.
In the case of William L. Young, State Examiner of State Banks, v. Teutonia Bank & Trust Co. (No. 19,967) 64 South. 806, 134 La. 879, recently decided, we said:
“The custom of banks is to mingle collection money with their general funds, and to treat it as their own, and to send their own checks in remittance.
“The great weight of authority in other jurisdictions is to the effect that banks and other senders of paper for collection and ’ remittance are presumed to know of this custom and to intend to abide by it, unless collections are sent with special instructions to the contrary, and that the operation of this custom is to transfer the ownership of the money to the bank, the customer becoming, the moment the money is thus mingled, a mere creditor of the bank for the amount.”
In the case at bar, in two instances, the bank had made collections for the opponent, and placed the amounts to his credit. Opponent checked out the money in the usual way. The last collection was also credited to opponent’s account, and doubtless would have been checked out if the bank had not failed.
The opposition now before us presents a weaker case than in some of the oppositions which were dismissed in the suit cited supra.
Judgment affirmed.
O’NIELL, J., takes no part.